UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-2375


XULI ZHANG,

                 Plaintiff - Appellant,

          v.

POLICE S. REGAN; POLICE PEC. M. GREEN,

                 Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Theresa C. Buchanan,
Magistrate Judge. (1:10-cv-01329-TCB)


Submitted:    April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Xuli Zhang, Appellant Pro Se.         Karen L. Gibbons,        COUNTY
ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Xuli   Zhang    appeals     the    magistrate     judge’s     order

denying her post-judgment motion to correct the clerk’s mistake.

We   have   reviewed   the    record    and    find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.      Zhang v. Regan, No. 1:10-cv-01329-TCB (E.D. Va. filed

Dec. 7, 2011 & entered Dec. 8, 2011).               We deny Zhang’s motions

for sanctions and for relief from the judgment.                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials     before   the    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2